 

Exhibit 10.19b

 

Pursuant to the terms and conditions of the Company’s 2014 Incentive Plan (the
“Plan”), you have been granted a Non-Qualified Stock Option to purchase ________
shares of stock as outlined below.

 

Granted To:  Employee Name       Grant Date:  mm/dd/yyyy       Granted:  ##    
  Grant Price:  $## Total Cost to Exercise:  $##     Expiration Date:  mm/dd/yyy
      Vesting Schedule:  

 

By my signature below, I hereby acknowledge receipt of this Grant on the date
shown above, which has been issued to me under the terms and conditions of the
Plan. I further acknowledge receipt of the copy of the Plan and agree to conform
to all of the terms and conditions of the Grant and the Plan.

 

Signature:   Date:  

 

 

 

